DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/8/2022.  In the amendment, claims 24, 26-32, 38, and 54 were amended, claim 25 was cancelled, and claims 57-64 have been added.
Response to Arguments
With respect to the Remarks section filed on 7/8/2022 alongside the claim amendments, all amendments were made in line with the discussions/agreements made during the Applicant-Initiated Interview held on 6/1/2022 (see Interview summary mailed on 6/3/2022).  No arguments need to be addressed at this time since they were already addressed during the interview and no further amendments outside of the scope of the interview were made.
Allowable Subject Matter
Claims 24, 26-43, and 54-64 are allowed.
The following is an examiner’s statement of reasons for allowance: see Interview Summary mailed on 6/3/2022 regarding the reasons for allowance.  Further, in response to the IDS filed on 7/8/2022, examiner notes that applicant cited US Pub. No. 2018/0289388 showing in Fig. 49C a ‘stylus’ (4910) that deflects such that the distal end portion thereof points away from a central axis of the shaft it is coupled to.  However, with respect to the method of claim 24, the ‘stylus’ (4910) is not disclosed to also have an atraumatic support having an end effector at its distal end that is also extended distally from a distal end portion of the stylus, in addition to further extending a puncture member that is slidably disposed within the atraumatic support distally from the end effector to pierce the septum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 13, 2022